           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

ROBERT WOODWARD                                               PLAINTIFF
#0452670

v.                        No. 5:19-cv-258-DPM
WENDY KELLEY, Director, ADC;
JAMES GIBSON, Warden;
DEXTER PAYNE, Deputy
Director, ADC; MAPLES,
Lieutenant; and JIM DePRIEST,
Assistant Director, ADC                                   DEFENDANTS


                                ORDER
     1. The Court withdraws the reference.

     2. Woodward hasn't paid the $400 filing and administrative fees
in this case. And a motion to proceed in forma pauperis would be futile
because he is a three-striker. Before filing this lawsuit, he'd had at least
three cases dismissed for failing to state a claim. E.g., Woodward v.
Payne, 5:19-cv-6-BRW; Woodward v. Kelley, et al., 5:19-cv-25-JM; and
Woodward v. Ross, et al., 5:19-cv-58-JM. Further, nothing in Woodward's
complaint suggests he's currently in imminent danger of serious
physical injury. NQ 1; 28 U.S.C. § 1915(g). His complaint will therefore
be dismissed without prejudice. If Woodward wants to pursue this
case, then he must pay the $400 filing and administrative fees and file a
motion to reopen by 16 September 2019. An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                    v
                                  D .P. Marshall Jr.
                                  United States District Judge
